







FORESCOUT TECHNOLOGIES, INC.
AMENDMENT ONE TO THE FORESCOUT TECHNOLOGIES, INC EMPLOYMENT AGREEMENT


This Amendment to the Forescout Technologies, Inc. Employment Agreement
(“Amendment ”) is made and entered into as of January 1, 2020 (“Effective Date”)
by and between Forescout Technologies, Inc., a Delaware corporation having its
principal offices at 190 West Tasman Drive, San Jose, CA 95134 (“Forescout”) and
Darren Milliken, having his principal offices at 190 West Tasman Drive, San
Jose, CA 95134 (“Darren Milliken”). Forescout and Darren Milliken are
collectively or individually referred to herein as “Party” or “Parties,” as
applicable.


WHEREAS, the Parties entered into the Forescout Technologies, Inc. Employment
Agreement on January 1, 2017 in which Darren Milliken agreed to continue
employment with Forescout pursuant to the terms of the Agreement, as may have
been amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with its provisions (collectively, the “Agreement”). All
capitalized terms used herein but not defined shall have the meaning ascribed to
them in the Agreement;


WHEREAS, the Initial Employment Term of the Agreement will expire on December
31, 2019.


WHEREAS, Forescout and Darren Milliken desire to amend the term of the Agreement
to renew the term through December 31, 2022.


WHEREAS, Forescout and Darren Milliken desire to amend the Agreement to reflect
Mr. Milliken’s current total compensation.


NOW THEREFORE, the Parties now agree to amend the Agreement as follows:


1.
In Section 1.1, Term, the following language:



As of the Effective Date, Executive agrees to continue employment with the
Company pursuant to the terms of this Agreement. This Agreement shall have an
initial term beginning on the Effective Date and expiring on December 31, 2019
(the “Initial Employment Term”). On the last day of the Initial Employment Term,
this Agreement will renew automatically for additional, successive one year
terms (each, a “Renewal Term”) unless one Party provides the other Party with
written notice of non-renewal at least 30 days prior to the date of automatic
renewal, in which case this Agreement will expire at the end of the Initial
Employment Term or Renewal Term, as applicable (the Initial Employment Term and
any successive Renewal Terms during which this Agreement remains in effect,
collectively, the “Term”). Non‑renewal at the end of the Initial Employment Term
or a Renewal Term shall constitute neither a termination without Cause (as
defined below) nor a resignation for Good Reason (as defined below) under this
Agreement.


shall be replaced with


As of the Effective Date, Executive agrees to continue employment with the
Company pursuant to the terms of this Agreement. This Agreement shall have an
initial term beginning on the Effective Date and expiring on December 31, 2019
(the “Initial Employment Term”) and a subsequent term beginning on January 1,
2020 and expiring on December 31, 2022 (the “Current Employment Term”). On the
last day of the Current Employment Term, this Agreement will renew automatically
for additional, successive one year terms (each, a “Renewal Term”) unless one
Party provides the other Party with written notice of non-renewal at least 30
days prior to the date of automatic renewal, in which case this Agreement will
expire at the end of the Current Employment Term or Renewal Term, as applicable
(the Current Employment Term and any successive Renewal Terms during which this
Agreement remains in effect, collectively, the “Term”). Non‑renewal at the end
of the Current Employment Term or a Renewal Term shall constitute neither a
termination without Cause (as defined below) nor a resignation for Good Reason
(as defined below) under this Agreement.






2. In Section 2.1, Base Salary, the following language:


During the Term, Executive’s initial base salary shall be $304,000.





--------------------------------------------------------------------------------







shall be replaced with


During the Term, Executive’s initial base salary shall be $341,500 USD.


3. In the case of a direct conflict between the terms contained in this
Amendment and the Agreement, the applicable terms of this Amendment shall
prevail.


4. Except as specifically modified and amended herein, all of the terms and
conditions contained in the Agreement remain in full force and effect.


5. This Amendment , together with the Agreement, constitute the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, both written and oral,
between the Parties with respect to the subject matter contained in this
Amendment . No waiver, amendment, or modification of any provision of this
Amendment shall be enforceable against the Parties unless it is in writing and
signed by the Parties.






IN WITNESS WHEREOF, the Parties have executed this Amendment Two as of the
Effective Date by their duly authorized representatives.


 
 
 
 
 
Forescout Technologies, Inc.
 
Darren J. Milliken
 
 
 
 
 
By:
/s/ Michael DeCesare
 
By:
/s/ Darren J. Milliken
Name:
Michael DeCesare
 
Name:
Darren J. Milliken
Title:
Chief Executive Officer
 
Title:
SVP, General Counsel, Corp Secretary & Chief Compliance Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






